138 F.3d 758
76 Fair Empl.Prac.Cas. (BNA) 928
Paula Corbin JONES, Plaintiff-Appellee,United States of America, Office of the Independent Counsel,Intervenor Plaintiff-Appellee,v.William Jefferson CLINTON;  Danny Ferguson, Defendants-Appellees,Pulitzer Publishing Company;  New York Times Company;Associated Press;  USA Today, a division of GannettSatellite Information Network, Inc.;  Cable News Network,Inc.;  Newsday, Inc.;  National Broadcasting Company, Inc.;CBS, Inc.; American Broadcasting Companies, Inc.;  Time,Inc.;  Little Rock Newspapers, Inc.;  Reporters Committeefor Freedom of the Press;  Fox News Network, LLC; Society ofProfessional Journalists, Movants-Appellants.
No. 98-1696.
United States Court of Appeals,Eighth Circuit.
Decided April 15, 1998.

Before BOWMAN, ROSS, and BEAM, Circuit Judges.


1
Prior report:  990 F.Supp. 657.

ORDER

2
Appellants, in an appeal filed prior to the District Court's grant of summary judgment to the defendants, seek to unseal the pleadings and discovery in Jones v. Clinton and Ferguson, No. LR-C-94-290.   In view of the grant of summary judgment, we remand the case to the District Court and request that court to consider the need for keeping its confidentiality order in place.  Given this disposition, we do not reach the merits of the appeal.


3
The appeal is dismissed and the matter is remanded to the District Court.